Exhibit 10.1

Execution

LOAN AGREEMENT

By and Between

LOUISIANA LOCAL GOVERNMENT ENVIRONMENTAL

FACILITIES AND COMMUNITY DEVELOPMENT AUTHORITY

and

WESTLAKE CHEMICAL CORPORATION

Relating to

$250,000,000

LOUISIANA LOCAL GOVERNMENT ENVIRONMENTAL FACILITIES

AND COMMUNITY DEVELOPMENT AUTHORITY

REVENUE BONDS

(WESTLAKE CHEMICAL CORPORATION PROJECTS),

SERIES 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I    DEFINITIONS AND RULES OF CONSTRUCTION    3

SECTION 1.1

   Definitions    3

SECTION 1.2

   Rules of Construction    7 ARTICLE II    REPRESENTATIONS    7

SECTION 2.1

   Representations of the Authority    7

SECTION 2.2

   Representations of the Borrower    8 ARTICLE III    TERM, NATURE AND BENEFITS
OF AGREEMENT; PERFORMANCE OF THE PROJECTS    9

SECTION 3.1

   Term    9

SECTION 3.2

   Nature and Benefits    9

SECTION 3.3

   Performance of the Projects    10

SECTION 3.4

   Revision of Project Documents    10

SECTION 3.5

   Disbursements from Construction Fund    10

SECTION 3.6

   Completion of Payment of Costs of the Projects    10

SECTION 3.7

   Additional Costs of the Projects    10

SECTION 3.8

   Establishment of Completion Date    11

SECTION 3.9

   No Warranty of Condition or Suitability    11 ARTICLE IV    DISBURSEMENT OF
BOND PROCEEDS; PAYMENTS; CREDITS; OBLIGATIONS UNCONDITIONAL; PREPAYMENT;
REDEMPTION; CORRESPONDING NOTES    11

SECTION 4.1

   Disbursement of Bond Proceeds    11

SECTION 4.2

   Amounts Payable    11

SECTION 4.3

   Credits Against Payments    13

SECTION 4.4

   Obligation to Make Payments    14

SECTION 4.5

   Prepayment and Redemption    14

SECTION 4.6

   Issuance, Delivery and Surrender of Notes    15 ARTICLE V    NON-ARBITRAGE   
16

SECTION 5.1

   Covenants as to Arbitrage    16 ARTICLE VI    CERTAIN COVENANTS    17

SECTION 6.1

   Covenants Regarding the Projects    17

SECTION 6.2

   Environmental Covenants    18

SECTION 6.3

   Indemnification    19

SECTION 6.4

   Compliance with Continuing Disclosure    20

SECTION 6.5

   Covenants, Representations and Warranties Relating to Federal Income Taxation
   20

SECTION 6.6

   Reliance    22

SECTION 6.7

   No Violations of Law    22

SECTION 6.8

   Immunity of Officers, Employees and Members of the Authority    22

 

i



--------------------------------------------------------------------------------

ARTICLE VII    ASSIGNMENT    23

SECTION 7.1

   Assignment of this Agreement    23

SECTION 7.2

   Restrictions on Transfer of Authority’s Rights    23

SECTION 7.3

   Assignment by the Authority    23 ARTICLE VIII    SUPPLEMENTS AND AMENDMENTS
   23

SECTION 8.1

   Amendment Without Consent    23

SECTION 8.2

   Amendment Upon Approval of a Majority of Bondholders    24

SECTION 8.3

   Filing    25

SECTION 8.4

   Reliance on Counsel    25 ARTICLE IX    EVENTS OF DEFAULT; REMEDIES    25

SECTION 9.1

   Events of Default Defined    25

SECTION 9.2

   Remedies    26

SECTION 9.3

   No Remedy Exclusive; Selective Enforcement    27

SECTION 9.4

   Indenture Overriding    27

SECTION 9.5

   Agreement to Pay Attorneys’ Fees and Expenses    27

SECTION 9.6

   Authority and Borrower to Give Notice of Default    27

SECTION 9.7

   Correlative Waivers    27 ARTICLE X    MISCELLANEOUS    27

SECTION 10.1

   References to the Bonds Ineffective After Bonds Paid    27

SECTION 10.2

   Amounts Remaining in Funds    28

SECTION 10.3

   Notices    28

SECTION 10.4

   Binding Effect    28

SECTION 10.5

   Performance on Legal Holidays    29

SECTION 10.6

   Execution In Counterparts    29

SECTION 10.7

   Governing Law    29

SECTION 10.8

   Severability    29

SECTION 10.9

   Captions    29

SECTION 10.10

   Consents and Approvals    29

SECTION 10.11

   Obligations    30

SECTION 10.12

   Third Party Beneficiaries    30

SECTION 10.13

   Exculpatory Provision    30

SECTION 10.14

   Accounts and Audits    30

SECTION 10.15

   Date of Loan Agreement    31

Annex A – Components of the Projects

Annex B – Form of Continuing Disclosure Agreement

 

ii



--------------------------------------------------------------------------------

LOAN AGREEMENT

This LOAN AGREEMENT dated as of November 1, 2007 (together with any amendments
and supplements hereto as permitted hereunder, this “Agreement”), is made by and
between the Louisiana Local Government Environmental Facilities and Community
Development Authority (the “Authority”), a political subdivision of the State of
Louisiana created pursuant to the authority of Chapter 10-D of Title 33 of the
Louisiana Revised Statutes of 1950, as amended (La. R.S. 33:4548.1
through 4548.16), (and all future acts supplemental thereto and amendatory
thereof, the “Act”), and Westlake Chemical Corporation, a Delaware corporation
(the “Borrower”).

WITNESSETH:

WHEREAS, the Authority was duly created under and pursuant to the provisions of
the Act as a political subdivision of the State of Louisiana; and

WHEREAS, the Authority is a political subdivision of the State and, in
accordance with the provisions of the Gulf Opportunity Zone Act of 2005 (Public
Law 109-135) and any rules and regulations promulgated thereunder (the “GO Zone
Act”), is qualified to issue the Bonds (as such term is defined below); and

WHEREAS, the Authority is authorized by the Act, among other things, to assist
in financing acquisitions for the furtherance of economic development or other
public functions or purposes of any political subdivision, including but not
limited to economic development, industrial and manufacturing facilities located
in the State of Louisiana (the “State”); and

WHEREAS, pursuant to the Act, and in order to encourage the construction of such
facilities, which the Authority believes to be in the public interest and for
the benefit of the wealth, health and safety of the citizens of the State, the
Authority is authorized to issue its revenue bonds and loan the proceeds of the
revenue bonds to the Borrower; and

WHEREAS, pursuant to the Act and the GO Zone Act, the Authority is authorized
to, and believes it to be in the best interest of the Authority and the State,
to issue its revenue bonds and loan the funds derived from the sale thereof to
the Borrower for the purpose of providing funds to allow the Borrower to
finance: (1) the costs of expanding, equipping and improving the Borrower’s
petrochemical manufacturing facilities (the “Lake Charles Facilities”),
including all immovable equipment, furnishings, fixtures and facilities
incidental or necessary in connection therewith that are allowed to be financed
under the GO Zone Act, located in Calcasieu Parish, Louisiana (the “Calcasieu
Project”), and (2) (a) the costs of designing, constructing and equipping a new
expansion to the Borrower’s petrochemical manufacturing facilities (the “Geismar
Facilities” and, together with the Lake Charles Facilities, the “Facilities”),
including all immovable equipment, furnishings, fixtures and facilities
incidental or necessary in connection therewith that are allowed to be financed
under the GO Zone Act, located in Ascension Parish, Louisiana and/or (b) the
costs of expanding, renovating and equipping the Borrower’s Geismar Facilities,
including all immovable equipment, furnishings, fixtures and facilities
incidental or necessary in connection therewith



--------------------------------------------------------------------------------

that are allowed to be financed under the GO Zone Act (collectively, the
“Ascension Projects” and, together with the Calcasieu Project, the “Projects”);
and

WHEREAS, the Borrower and the Authority are empowered to consummate the
transactions contemplated hereunder and to do all acts and exercise all powers
and assume all obligations necessary, or incident thereto; and

WHEREAS, in consideration of the issuance of the Bonds by the Authority, the
Borrower will agree to make payments pursuant to this Agreement in an amount
sufficient to pay the principal of, premium, if any, and interest on the Bonds
(as hereinafter defined) and to pay such other amounts as are required by this
Agreement; and

WHEREAS, the Authority has adopted a resolution authorizing the sale and the
issuance of the Bonds, the execution and delivery of instruments pertaining to
the issuance thereof and other actions to be taken by the Executive Committee of
the Authority in connection with the authorization, issuance, sale and delivery
of the Bonds and the application of the proceeds thereof; and

WHEREAS, all acts, conditions and things required by the laws of the State to
happen, exist and be performed precedent to and in the execution and delivery of
this Agreement have happened, exist and have been performed as so required in
order to make this Agreement a valid and binding agreement in accordance with
its terms; and

WHEREAS, each of the parties hereto represents that it is fully authorized to
enter into and perform and fulfill the obligations imposed upon it under this
Agreement and the parties are now prepared to execute and deliver this
Agreement; and

WHEREAS, in consideration of the respective representations and agreements
contained herein, the parties hereto, recognizing that under the Act this
Agreement shall not in any way obligate the State or any political subdivision
thereof, including, without limitation, the Authority, to raise any money by
taxation or use other public moneys for any purpose in relation to the Bonds and
that neither the State nor the Authority, shall pay or promise to pay any debt
or meet any financial obligation to any person at any time in relation to the
Bonds except from moneys received or to be received under the provisions of this
Agreement and the Indenture or derived from the exercise of the rights of the
Authority thereunder, agree as follows:

NOW, THEREFORE, THIS LOAN AGREEMENT WITNESSETH (provided that any obligation of
the Authority created by or arising out of this Agreement will not constitute a
debt or a general obligation or a pledge of the faith and credit of the
Authority, the State or any political subdivision thereof, and the Bondholders
(as hereinafter defined) will have no right to compel the exercise of the taxing
powers of the State or any political subdivision thereof for the payment of
principal of or any interest on the Bonds):

 

2



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS AND RULES OF CONSTRUCTION

SECTION 1.1 Definitions.

All capitalized terms not otherwise defined herein shall have the meanings
assigned thereto in the preamble hereto or in the Indenture. In addition to
words and terms elsewhere defined in this Agreement, the following words and
terms as used in this Agreement shall have the following meanings, unless some
other meaning is plainly intended:

“Act” has the meaning set forth in the Preamble hereto.

“Administrative Expenses” means the necessary, reasonable and direct
out-of-pocket expenses incurred by the Authority or the Trustee pursuant to this
Agreement and the Indenture, the compensation of the Trustee under the Indenture
(including, but not limited to an annual administrative fee charged by the
Trustee), and the necessary, reasonable and direct out-of-pocket expenses of the
Trustee incurred by the Trustee in the performance of its duties under the
Indenture.

“Agreement” has the meaning set forth in the Preamble hereto.

“Ascension Projects” has the meaning set forth in the Recitals hereto.

“Authority” has the meaning set forth in the Preamble hereto.

“Authority Indemnitees” has the meaning set forth in Section 6.3(a) hereof.

“Authorized Borrower Representative” means either (i) the President and Chief
Executive Officer of the Borrower, (ii) the Vice President, Chief Financial
Officer and Treasurer of the Borrower or (iii) any person subsequently
designated to act under this Agreement and the Indenture on behalf of the
Borrower by a written certificate furnished to the Trustee containing the
specimen signature of such person(s) and signed on behalf of the Borrower by
either (i) the President and Chief Executive Officer of the Borrower or (ii) the
Vice President, Chief Financial Officer and Treasurer of the Borrower.

“Bond Counsel” means Breazeale, Sachse & Wilson, L.L.P. and its successors, or
such other nationally recognized bond counsel as may be selected by the
Authority and acceptable to the Borrower.

“Bondholder” or “owner”, when used with reference to a Bond or Bonds, means the
registered owner of any outstanding Bond or Bonds.

“Bonds” means the Louisiana Local Government Environmental Facilities and
Community Development Authority Revenue Bonds (Westlake Chemical Corporation
Projects), Series 2007, authorized to be issued by the Authority in the
aggregate principal amount of $250,000,000, including such Bonds issued in
exchange for other such Bonds pursuant to this

 

3



--------------------------------------------------------------------------------

Indenture, or in replacement for mutilated, destroyed, lost or stolen Bonds
pursuant to this Indenture.

“Borrower” has the meaning set forth in the Preamble hereto.

“Business Day” means any day other than (i) a Saturday, (ii) a Sunday, (iii) any
other day on which banking institutions in New York, New York or Baton Rouge,
Louisiana are authorized or required not to be open for the transaction of
regular banking business, and (iv) any other day on which the New York Stock
Exchange is closed.

“Calcasieu Project” has the meaning set forth in the Recitals hereto.

“Closing Date” means the date on which the Bonds are delivered and payment
therefor is received by the Authority.

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
and rulings promulgated thereunder.

“Construction Fund” means the fund of that name created under the Indenture.

“Continuing Disclosure Agreement” means the agreement substantially in the form
of Annex B attached hereto.

“Costs of the Projects” means those costs incurred by the Borrower in connection
with the Projects, as set forth in Section 4.7 of the Indenture.

“Defeasance Obligations” means investments described in paragraphs (1) and
(2) of the definition of Permitted Investments in the Indenture.

“Environmental Regulation” means any federal, state or local law, statute, code,
ordinance, regulation, requirement or rule relating to dangerous, toxic or
hazardous pollutants, contaminants, chemical waste, materials or substances.

“Event of Default” and “Default” have the meanings set forth in Article IX
hereof.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Facilities” has the meaning set forth in the Recitals hereto.

“Geismar Facilities” has the meaning set forth in the Recitals hereto.

“GO Zone Act” has the meaning set forth in the Recitals hereto.

“Hazardous Substance” means dangerous, toxic or hazardous pollutants,
contaminants, chemicals, waste, materials or substances as defined in
Environmental Regulations, and also any urea formaldehyde, polychlorinated
biphenyls, asbestos, asbestos-containing materials, nuclear fuel or waste,
radioactive materials, explosives, carcinogens and petroleum products, or any
other waste, material, substance, pollutant or contaminant which

 

4



--------------------------------------------------------------------------------

would subject the owner or mortgagee or any holder to any damages, penalties or
liabilities under any applicable Environmental Regulation.

“Indemnified Party” has the meaning set forth in Section 10.3 hereof.

“Indenture” means the Trust Indenture, dated as of November 1, 2007, between the
Authority and the Trustee providing for the issuance of the Bonds, as it may be
amended or supplemented from time to time by supplemental indentures in
accordance with the provisions thereof.

“Interest Payment Date” or “interest payment date”, when used with respect to
the Bonds, means each May 1 and November 1, commencing May 1, 2008.

“Interest Payments” has the meaning set forth in Section 4.2(a) hereof.

“Investment Grade” means a rating of (i) Baa3 or better by Moody’s or BBB- or
better by S&P (or, if either such entity ceases to rate the unsecured senior
debt securities of the Borrower for reasons outside of the control of the
Borrower, the equivalent investment grade credit rating from any other
“nationally recognized statistical rating organization” within the meaning of
Rule 15c3-1(c)(2)(vi)(F) under the Exchange Act selected by the Borrower as a
replacement agency) and (ii) the equivalent investment grade credit rating from
another “nationally recognized statistical rating organization” within the
meaning of Rule 15c3-1(c)(2)(vi)(F) under the Exchange Act (including, for the
avoidance of doubt, S&P if the agency referred to in clause (i) is Moody’s, or
vice versa).

“Lake Charles Facilities” has the meaning set forth in the Recitals hereto.

“Loan” means the aggregate amount of the moneys loaned to the Borrower pursuant
to this Agreement.

“Losses” has the meaning set forth in Section 6.3(b) hereof.

“Maturity Date” means the stated maturity or such earlier date as the Bonds
shall be redeemed.

“Net Proceeds” means amounts received upon the issuance and sale of the Bonds,
together with any investment earnings thereon, prior to the expenditure thereof
pursuant to Article III of this Agreement.

“Notes” has the meaning set forth in Section 4.6(a) hereof.

“Notes Trustee” has the meaning set forth in Section 4.6(a) hereof.

“Outstanding” or “Outstanding Bonds”, when used with reference to Bonds, means
all Bonds which have been authenticated and issued under the Indenture except:

(a) Bonds canceled by the Trustee pursuant to the Indenture;

 

5



--------------------------------------------------------------------------------

(b) Bonds for the payment of which moneys or Defeasance Obligations shall be
held in trust for their payment by the Trustee as provided in the defeasance
provisions of the Indenture;

(c) Bonds which have been duly called for redemption and for which the
redemption price thereof is held in trust by the Trustee as provided in the
Indenture;

(d) Bonds in exchange for which other Bonds shall have been authenticated and
delivered by the Trustee as provided in the Indenture; and

(e) for all purposes regarding consents and approvals or directions of
Bondholders under this Agreement or the Indenture, Bonds held by or for the
Authority, the Borrower or any person controlling, controlled by or under common
control with either of them.

“Payments” means the amounts paid by the Borrower as provided in Article IV of
this Agreement for the purpose of repaying the loan made by the Authority under
this Agreement from the proceeds of the Bonds.

“Person”, “person” or words importing persons mean and include firms,
associations, partnerships (including without limitation, general and limited
partnerships), joint ventures, estates, trusts, corporations, limited liability
companies, public or governmental bodies or other legal entities and natural
persons.

“Principal Payment” has the meaning set forth in Section 4.2(a) hereof.

“Project Documents” means collectively this Agreement, and any asset purchase
agreements (and amendments thereto), construction contracts (and amendments
thereto), other contract documents and agreements (and amendments thereto), and
surety bonds and instruments pertaining to any component of the Projects.

“Projects” has the meaning set forth in the Recitals hereto.

“Qualified Project Costs” means the Costs of the Projects that were paid or
incurred after April 15, 2007 and that are incurred for those components of the
Project that constitute “nonresidential real property, including fixed
improvements associated with such property” located in the Gulf Opportunity Zone
within the meaning of the GO Zone Act and facilities functionally related and
subordinate thereto within the meaning of United States Treasury Regulation
section 1.103-8(a)(3), and which for federal income tax purposes are chargeable
to the capital account(s) of such items of property included in the Projects or
would be so chargeable either with a proper election or but for a proper
election to deduct such Costs of the Projects.

“Requisition” means written requisitions from the Construction Fund in the form
attached as Exhibit B to the Indenture.

“Senior Notes Indenture” means that certain Indenture among the Borrower, the
Potential Subsidiary Guarantors (as defined therein) and The Bank of New York
Trust Company, N.A. (as successor to JPMorgan Chase Bank, National Association),
as trustee, dated as of

 

6



--------------------------------------------------------------------------------

January 1, 2006, as supplemented by the Second Supplemental Indenture, by and
among the Borrower, the Subsidiary Guarantors (as defined therein) and The Bank
of New York Trust Company, N.A., as trustee, dated as of November 1, 2007.

“State” has the meaning set forth in the Recitals hereto.

“Tax Certificate” means the Tax Certificate of the Borrower dated the date of
issuance of the Bonds.

“Trustee” means the state banking corporation or national banking association
with corporate trust powers qualified to act as Trustee under the Indenture
which may be designated (originally or as a successor) as Trustee for the owners
of the Bonds issued and secured under the terms of the Indenture, initially The
Bank of New York Trust Company, N.A.

“Trustee Indemnitees” has the meaning set forth in Section 6.3(b) hereof.

SECTION 1.2 Rules of Construction.

(a) Words of the masculine gender shall be deemed and construed to include
correlative words of the feminine and neuter genders.

(b) Unless the context shall otherwise indicate, the word “person” shall include
the plural as well as the singular number, and “person” means any individual,
corporation, partnership, joint venture, association, joint stock company,
trust, unincorporated organization or government or any agency or political
subdivision thereof.

(c) Provisions calling for the redemption of Bonds or the calling of Bonds for
redemption do not mean or include the payment of Bonds at their stated maturity
or maturities.

(d) All references in this Agreement to designated “Articles”, “Sections” and
other subdivisions are to the designated Articles, Sections and other
subdivisions of this Agreement. The words “herein”, “hereof, “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision.

ARTICLE II

REPRESENTATIONS

SECTION 2.1 Representations of the Authority.

The Authority represents and warrants as follows:

(a) The Authority is a political subdivision of the State existing under the
Constitution and laws of the State;

 

7



--------------------------------------------------------------------------------

(b) The Authority has complied and continues to comply and will comply in all
respects with all applicable provisions of the laws of the State relating to its
organization and existence;

(c) The Authority has duly accomplished all conditions and has taken all steps
necessary to be accomplished or taken by it prior to issuance and delivery of
the Bonds and the execution and delivery of this Agreement and the Indenture;

(d) The Authority is not in violation of or conflict with any provisions of the
laws of the State which would impair its ability to undertake the transactions
contemplated by this Agreement and the Indenture or carry out its obligations
under this Agreement and the Indenture;

(e) The Authority is empowered to enter into the transactions contemplated by
this Agreement and the Indenture, and the execution and performance of this
Agreement by the Authority will not violate or conflict with any document or
instrument by which the Authority or its properties are bound;

(f) The Authority has duly authorized the execution, delivery and performance of
this Agreement and the Indenture and such authorization has not been repealed or
modified; and

(g) The Authority will do all things in its power in order to maintain its
existence or assure the assumption of its obligations under this Agreement and
the Indenture by any successor public body.

SECTION 2.2 Representations of the Borrower.

The Borrower makes the following representations and warranties:

(a) The Borrower is a corporation duly organized and validly existing under the
laws of the State of Delaware;

(b) The Borrower has full power and authority to execute and deliver this
Agreement and to enter into and carry out the transactions contemplated on its
part herein and therein. Such execution, delivery and performance are not in
contravention of applicable local, state or federal law or the Borrower’s
certificate of incorporation, or any indenture, agreement or undertaking which
is material to the Borrower to which the Borrower is a party or by which it is
bound (provided that the foregoing does not apply to any action required under
state securities or Blue Sky laws in connection with the original sale by the
Authority and purchase and distribution of the Bonds). This Agreement has, by
proper action, been duly authorized, executed and delivered by the Borrower and
all steps necessary have been taken by the Borrower to constitute this Agreement
valid and binding obligations of the Borrower, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the rights of creditors generally and by general
principles of equity (regardless of whether enforcement thereof is sought in a
proceeding at law or in equity);

 

8



--------------------------------------------------------------------------------

(c) Each component of the Projects constitutes “nonresidential real property”
within the meaning of the GO Zone Act, including fixed improvements associated
with such property, and is or, when acquired, will be located within the
geographical limits of the State of Louisiana and within the area comprising the
“Gulf Opportunity Zone” pursuant to the GO Zone Act;

(d) The Projects constitute an “Authorized Project” under La. R.S. 33:4548.3.B,
and the Borrower will operate the Projects as an “Authorized Project” under La.
R.S. 33:4548.3.B for so long as the Bonds remain outstanding;

(e) The Borrower presently does not intend to sell or dispose of the Projects or
any portion thereof; and

(f) No Costs of the Projects to be paid or incurred by or on behalf of the
Borrower out of the Construction Fund were paid or incurred prior to April 15,
2007.

ARTICLE III

TERM, NATURE AND BENEFITS OF AGREEMENT;

PERFORMANCE OF THE PROJECTS

SECTION 3.1 Term.

The term of this Agreement shall commence on the Closing Date for the Bonds, and
shall terminate (unless discharged upon prepayment of all sums due hereunder by
the Borrower prior thereto as hereinafter provided) on the date on which the
Bonds and all other sums due hereunder shall have been paid or provision for
their payment shall have been made in accordance herewith. Notwithstanding the
foregoing, the indemnification provisions of this Agreement shall survive the
termination thereof and the defeasance of the Bonds under the Indenture.

SECTION 3.2 Nature and Benefits.

This Agreement has been executed and delivered in part to induce concurrently
herewith the purchase by others of the Bonds, and, accordingly, all covenants
and agreements on the part of the Borrower and the Authority, as set forth
therein and herein, are hereby declared to be for the benefit of the Trustee for
the owners from time to time of the Bonds. The Borrower consents and agrees to
the assignment by the Authority to the Trustee under the Indenture of all of the
Authority’s right, title and interest (except for certain rights relating to
exculpation, indemnification and payment of expenses) in, to and under this
Agreement and agrees that the provisions hereof may be enforced by the Trustee
under the provisions of the Indenture. The Borrower agrees to do all things
within its power in order to comply with, and to enable the Authority to comply
with, all requirements and to fulfill, and to enable the Authority to fulfill,
all covenants of the Indenture and the Bonds.

This Agreement is a debt obligation of the Borrower not subject to cancellation
due to inability to appropriate funds to make Payments and shall remain in full
force and effect until the Bonds and the interest thereon and all amounts due
and owing hereunder and under the Indenture have been fully paid or otherwise
provided for or discharged.

 

9



--------------------------------------------------------------------------------

SECTION 3.3 Performance of the Projects.

The Projects shall consist of the components of the Projects set forth on
Annex A to this Agreement; provided, however, that additional components of the
Projects may be added or the components of the Projects may be revised by the
Borrower without the consent of the Authority, the Trustee or the Bondholders so
long as any such addition or revision, in the opinion of Bond Counsel, (i) can
be funded under the GO Zone Act by funds held in the funds and accounts created
under the Indenture and (ii) shall not impair the exclusion from gross income of
interest on the Bonds for Federal income tax purposes.

The Borrower, to the extent that it uses funds held in the funds and accounts
created under the Indenture to fund such components, shall perform the
components of the Projects with reasonable dispatch in accordance with the
relevant Project Documents and shall take reasonable action necessary to enforce
the provisions of such Project Documents.

SECTION 3.4 Revision of Project Documents.

The Borrower may revise the Project Documents and the description of the
Projects from time to time without the consent of the Authority, the Trustee or
the holders of the Bonds; provided, however, that in the opinion of Bond
Counsel, no such revision shall impair the exclusion from gross income of
interest on the Bonds for Federal income tax purposes.

SECTION 3.5 Disbursements from Construction Fund.

The money in the Construction Fund shall be applied by the Trustee, and in
connection therewith Requisitions shall be presented by the Borrower signed by
an Authorized Borrower Representative, for payment of the Costs of the Projects
in accordance with Article IV of the Indenture and Article III of this
Agreement, and pending such application such money shall be invested and
reinvested in accordance with Article IV of the Indenture. The form of
requisition for Requisitions from the Construction Fund is attached to the
Indenture as Exhibit B.

SECTION 3.6 Completion of Payment of Costs of the Projects.

At such time as the Borrower has notice that the funds on deposit in the
Construction Fund, together with the investment earnings thereon, are
insufficient to pay for all of the components of the Projects, the Borrower
(i) shall deliver to the Trustee and the Authority written estimates by an
Authorized Borrower Representative of the additional funds required to pay the
costs of completing such remaining components of the Projects, or (ii) shall
advise the Trustee and the Authority that it will not complete such components
of the Projects, but only in the event the failure to complete such components
of the Projects will not materially adversely impact the operations of the
Borrower at the applicable Facilities.

SECTION 3.7 Additional Costs of the Projects.

If after exhaustion of the money in the Construction Fund the Borrower should
pay any portion of the Costs of the Projects, it shall not be entitled to any
reimbursement therefor from the Authority or from the Trustee, and shall not be
entitled to any abatement, diminution or postponement of payments required to be
made by it under this Agreement.

 

10



--------------------------------------------------------------------------------

SECTION 3.8 Establishment of Completion Date.

The date upon which the money in the Construction Fund has been substantially
exhausted shall be evidenced to the Authority and the Trustee by a certificate
signed by an Authorized Borrower Representative. Subject to Section 3.6, the
certificate shall set forth the total Costs of the Projects and state that,
except for amounts not then due and payable, or the liability for the payment of
which is being contested or disputed in good faith by the Borrower, (a) the
acquisition, construction and equipping of the components of the Projects have
been completed and the Costs of the Projects have been paid, and (b) all other
facilities necessary in connection with the Projects have been acquired,
constructed and installed and all costs and expenses incurred in connection
therewith have been paid. Notwithstanding the foregoing, such certificate shall
state that it is given without prejudice to any rights against third parties
that exist at the date of such certificate or which may subsequently come into
being.

SECTION 3.9 No Warranty of Condition or Suitability.

The Borrower acknowledges its full familiarity with the Projects and that the
Authority has no responsibility for the construction or completion of the
Projects. The Authority makes no representation or warranty, either express or
implied, and offers no assurance that the proceeds of the Bonds will be
sufficient to pay in full the Costs of the Projects in accordance with the
Project Documents.

ARTICLE IV

DISBURSEMENT OF BOND PROCEEDS; PAYMENTS;

CREDITS; OBLIGATIONS UNCONDITIONAL;

PREPAYMENT; REDEMPTION; CORRESPONDING NOTES

SECTION 4.1 Disbursement of Bond Proceeds.

In order to provide funds for paying the Costs of the Projects, the Authority,
as soon as practicable after the execution of this Agreement, will proceed to
issue, sell and deliver the Bonds to the purchasers thereof and will deposit the
proceeds thereof as provided by Section 4.1 of the Indenture with the Trustee
for disbursement in accordance with the provisions of the Indenture.

SECTION 4.2 Amounts Payable.

Upon the terms and conditions of this Agreement, the Authority shall loan to the
Borrower the proceeds of the sale of the Bonds. The proceeds of the Loan shall
be deposited with the Trustee and applied in accordance with the Indenture.

The Borrower, for and in consideration of the issuance of the Bonds under the
Indenture by the Authority and the application of the proceeds thereof by the
Authority as provided in the Indenture for the benefit of the Borrower, hereby
promises to repay the Loan in accordance with the terms hereof, by making the
following payments (collectively, the “Payments”) to or for the account of the
Authority:

 

11



--------------------------------------------------------------------------------

(a) Regular Payments:

(i) “Interest Payments” being an amount sufficient for the payment in full of
the total interest due and payable to the date of payment thereof on the Bonds
from time to time issued under the Indenture and then outstanding. The Interest
Payments with respect to the Bonds shall be payable directly to the Trustee for
the account of the Authority on the Interest Payment Dates.

(ii) “Principal Payment” being an amount sufficient for the payment in full of
all Bonds from time to time issued under the Indenture and then outstanding. The
Principal Payment with respect to the Bonds shall be payable directly to the
Trustee for the account of the Authority on the Maturity Date.

(iii) Each installment of the Payments and premium, if any, payable by the
Borrower hereunder shall be in an amount which, without regard to the payments
required under Article IV of the Indenture, shall be designed to provide for the
timely payment in full of the principal of, premium, if any, and interest on the
Bonds.

(iv) Notwithstanding anything to the contrary contained herein, the Borrower
promises that it will pay the Payments in accordance with the terms hereof at
such times and in such amounts so as to assure that no default in the payment of
the principal of, premium, if any, or interest on the Bonds shall at any time
occur. The Borrower does hereby obligate itself and its successors to budget and
appropriate annually a sum of money sufficient to make the Payments required by
this Agreement, including any principal and/or interest on the Bonds theretofore
matured and unpaid and to collect revenues sufficient to make such Payments.

(v) Whenever the Borrower shall fail to pay the full amount of any installment
of Payments payable under Section 4.2(a) by the date on which such installment
is due, the Trustee shall give immediate telephonic notice thereof, promptly
confirmed in writing, to an Authorized Borrower Representative.

(b) Special Payments:

(i) “Change of Control Payment” being the an amount sufficient for the payment
in full in satisfaction of a Change of Control Offer (as defined in the
Indenture). The Change of Control Payment with respect to the Bonds shall be
payable directly to the Trustee for the account of the Borrower Designee (as
defined in the Indenture) on the Change of Control Payment Date (as defined in
the Indenture).

(ii) “Asset Sale Payment” being an amount sufficient for the payment in full in
satisfaction of an Asset Sale Offer (as defined in the Senior Notes Indenture).
The Asset Sale Payment with respect to the Bonds shall be payable directly to
the Trustee for the account of the Borrower on the completion of the Asset Sale
Offer.

 

12



--------------------------------------------------------------------------------

(c) Default or Delay Payments consisting of the amounts, fees and expenses which
the Authority may incur or be or become legally obligated to pay under the terms
of the Bonds or the Indenture by reason of any default hereunder or thereunder
or any default or delay in Payment of the sums due hereunder or thereunder,
provided that such default or delay shall have resulted in the Borrower’s
default or breach of covenant under this Agreement; the amount expended by the
Authority or the Trustee or indebtedness incurred by the Authority or the
Trustee for the purpose of curing the Borrower’s defaults hereunder or in
connection with any defaults under the Bonds or the Indenture (provided that
such default shall have resulted in the Borrower’s default or breach of covenant
under this Agreement) and all costs, expenses and charges, including reasonable
attorneys’ fees, incurred by the Authority or the Trustee in collecting the
Payments or in enforcing any covenant or agreement of the Borrower contained in
this Agreement or incurred in pursuing any remedy hereunder or under the
Indenture.

(d) Costs of Issuance and Trustee Expense Payments consisting of costs of
issuance of the Bonds and the Administrative Expenses, including the Authority’s
fees, the Trustee’s initial acceptance fee, and the fees and expenses of counsel
to the Trustee in connection with the issuance of the Bonds, to be paid directly
to the Authority, the Trustee or counsel to the Trustee upon demand, and,
commencing on the Closing Date and continuing until the principal of and
interest on all Outstanding Bonds shall have been fully paid, all expenses owed
under the Indenture or this Agreement, including (i) the annual fee, if any, of
the Trustee for the ordinary services of the Trustee rendered and ordinary
expenses incurred under the Indenture during the twelve month period preceding
that date, (ii) the reasonable fees and charges of the Authority or the Trustee,
and all costs relating to the exchanging of Bonds as provided in the Indenture,
as and when the same become due, and (iii) the reasonable fees and charges of
the Authority or the Trustee for necessary extraordinary services rendered by it
and extraordinary expenses incurred by it under the Indenture, including
reasonable attorneys’ fees, as and when the same become due, provided that the
Borrower may, without creating a default hereunder, contest in good faith the
necessity for any such extraordinary services and extraordinary expenses and the
reasonableness of any such fees, charges or expenses, and in the event of such
contest may only withhold payment of the contested fees, charges or expenses.

SECTION 4.3 Credits Against Payments.

A credit against and reduction of the Payments shall be derived only from the
following sources:

(a) Any capitalization of interest from the proceeds of the Bonds;

(b) Surplus moneys (including investment earnings) contained in the funds and
accounts held by the Trustee under the Indenture;

(c) Advance payments or prepayments of Payments; and

(d) Reductions in principal and interest requirements of Bonds due to the
purchase or redemption of Bonds as provided in the Indenture.

 

13



--------------------------------------------------------------------------------

SECTION 4.4 Obligation to Make Payments.

As authorized by the Act, the obligation of the Borrower to repay the Loan by
making the Payments in accordance with the terms hereof, shall be absolute and
unconditional and shall not be subject to, nor shall the Borrower be entitled to
assert, any rights of non-appropriation, abatement, deduction, reduction,
deferment, recoupment, setoff, offset or counterclaim by the Borrower or any
other person, nor shall the same be abated, abrogated, waived, diminished,
postponed, delayed or otherwise modified under or by reason of any circumstance
or occurrence that may arise or take place, irrespective of what statutory
rights the Borrower may have to the contrary, including but without limiting the
generality of the foregoing:

(a) Any damage to or destruction of part or all of the Projects;

(b) The taking or damaging of part or all of the Projects or any temporary or
partial use thereof by any public authority or agency in the exercise of the
power of eminent domain, sequestration or otherwise;

(c) Any assignment, novation, merger, consolidation, transfer of assets, leasing
or other similar transaction of, by or affecting the Borrower, except as
otherwise provided in this Agreement;

(d) Any change in the tax or other laws of the United States, the State or any
governmental authority;

(e) Any failure of title or any lawful or unlawful prohibition of the Borrower’s
use of the Projects or any portion thereof or the interference with such use by
any person or any commercial frustration of purpose or loss or revocation of any
permits, licenses or other authorizations required for the operation of the
Projects; and

(f) Any failure of the Authority or the Trustee to perform and observe any
agreement or covenant, express or implied, or any duty, liability or obligation
arising out of or in connection with this Agreement, the invalidity,
enforceability or disaffirmance of any of this Agreement, the Indenture or the
Bonds or for any other cause similar or dissimilar to the foregoing.

Furthermore, the Borrower covenants and agrees that it will remain obligated
under this Agreement in accordance with its terms, and that it will not take or
participate or acquiesce in any action to terminate, rescind or avoid this
Agreement.

SECTION 4.5 Prepayment and Redemption.

The Borrower shall have the option to prepay its obligations hereunder at the
times and in the amounts as necessary to exercise its option to cause the Bonds
to be redeemed as set forth in the Indenture and in the Bonds. The Borrower
hereby agrees that it shall prepay its obligations hereunder at the times and in
the amounts as necessary to accomplish the extraordinary mandatory redemption of
the Bonds as set forth in the Indenture and in the Bonds. The Authority, at the
request of the Borrower, shall forthwith take all steps (other than the payment
of the money required for such redemption) necessary under the applicable
redemption provisions

 

14



--------------------------------------------------------------------------------

of the Indenture to effect redemption of all or part of the outstanding Bonds,
as may be specified by the Borrower, on the date established for such
redemption.

Payments owed hereunder due to the early redemption of the Bonds shall be paid
to the Trustee on or prior to the date set for redemption thereof.

SECTION 4.6 Issuance, Delivery and Surrender of Notes.

(a) In order to secure, on behalf of the Authority, the obligation of the
Borrower to make the Payments, concurrently with the issuance and delivery by
the Authority of the Bonds, the Borrower shall issue and deliver to the Trustee
a series of its notes (the “Notes”) under the Senior Notes Indenture
(i) maturing on the same date and in the same principal amount as the Bonds,
(ii) bearing interest at an interest rate at all times equal to the interest
rate borne by the Bonds, payable on the dates on which interest is payable on
the Bonds, (iii) containing correlative redemption provisions (a) to the
provisions of Section 3.4 of the Indenture and reflected in the Form of Bond set
forth in Exhibit A thereto and (b) providing that upon receipt by the trustee
under the Senior Notes Indenture (the “Notes Trustee”) of a written demand from
the Trustee stating that the principal amount of all Bonds then outstanding
under the Indenture has been declared immediately due and payable, the Borrower,
subject to the terms and provisions of the Notes, will redeem the Notes not more
than 180 days after receipt by the Notes Trustee of such written demand, and
(iv) subject to the provisions of subsection (b) of this Section 4.6, requiring
payments of the principal thereof and the premium, if any, and interest thereon
to be made to the Trustee.

(b) The obligation of the Borrower to make any payment of the principal of,
premium, if any, or interest on the Notes, whether at maturity, upon redemption
(including any redemption due to the occurrence of a Determination of
Taxability, as such term is defined in Section 3.4(c) of the Indenture and
reflected in the Form of the Bonds set forth in Exhibit A thereto) or otherwise,
shall be fully or partially, as the case may be, deemed to have been paid or
otherwise satisfied and discharged to the extent that at the time any such
payment shall be due, the then due principal or purchase price of, premium, if
any, or interest on the Bonds which corresponds to such amounts under the Notes
shall have been fully or partially paid, deemed to have been paid or otherwise
satisfied and discharged. In addition, such obligation to make any payment of
the principal of, premium, if any, or interest on the Notes at any time shall be
deemed to have been satisfied and discharged to the extent that the amount of
the Borrower’s obligation to make any payment of the principal of, premium, if
any, or interest on the Notes exceeds the obligation of the Borrower at that
time to make any Payment.

(c) The Authority shall not attempt to sell, assign or transfer the Notes,
except to the extent of the assignment and pledge thereof to the Trustee under
the Indenture. In view of such pledge and assignment, (i) the Notes shall be
issued and delivered to, registered in the name of and held by the Trustee for
the benefit of the Bondholders and in no respect shall the Notes be deemed to be
owned or held by or for the account, benefit or interest of the Borrower;
(ii) the Senior Notes Indenture shall provide that the Trustee shall not sell,
assign or transfer the Notes except to a successor trustee under the

 

15



--------------------------------------------------------------------------------

Indenture, and shall surrender Notes to the Notes Trustee in accordance with the
provisions of subsection (d) of this Section 4.6; and (iii) the Borrower may
take such actions as it shall deem to be desirable to effect compliance with
such restrictions on transfer, including the placing of an appropriate legend on
each Note and the issuance of stop-transfer instructions to the Notes Trustee or
any other transfer agent under the Senior Notes Indenture.

(d) At the time any Bonds cease to be outstanding (other than by reason of the
payment or redemption of Notes), the Authority shall cause the Trustee to
surrender to the Notes Trustee a corresponding principal amount of Notes,
bearing interest at a rate equal to the interest rate borne by such Bonds, and
maturing on the same date as such Bonds.

(e) The Trustee, as a holder of the Notes, shall have and exercise the remedies
provided under the Senior Notes Indenture for holders of notes issued
thereunder. To the extent that moneys recovered under the Senior Notes Indenture
are insufficient to pay in full the Payments, the Borrower shall remain liable
for any such deficiency under the terms of Section 4.4.

ARTICLE V

NON-ARBITRAGE

SECTION 5.1 Covenants as to Arbitrage.

The Borrower hereby agrees to prepare or to have prepared and provided,
instructions to the Trustee as to the investment and reinvestment of moneys held
as part of any fund or account relating to the Bonds. Any such moneys so held as
part of any fund or account shall be invested or reinvested by the Trustee in
Permitted Investments as specified in Section 4.3 of the Indenture. The Borrower
hereby covenants that it will comply with the terms of the Tax Certificate and
that it will make such use of the proceeds of the Bonds and all other funds held
by the Trustee under the Indenture, regulate the investment of such proceeds and
other funds and take such other and further action as may be required so that
the Bonds will not constitute arbitrage bonds under Section 148 of the Code and
the regulations promulgated thereunder. The Borrower agrees that it will comply
with the terms of any letter of instructions provided to it by nationally
recognized bond counsel relating to compliance with the provisions of
Section 148 of the Code.

If the Borrower determines that it is necessary to restrict or limit the yield
on the investment of any money paid to or held by the Trustee hereunder or under
the Indenture in order to avoid classification of the Bonds as arbitrage bonds
within the meaning of the Code, the Borrower may issue to the Trustee an
instrument to such effect (along with appropriate written instructions)
instructing the Trustee which investments to invest in so as to restrict or
limit the yield of such moneys.

 

16



--------------------------------------------------------------------------------

ARTICLE VI

CERTAIN COVENANTS

SECTION 6.1 Covenants Regarding the Projects.

(a) The Borrower expressly covenants and agrees:

(i) That the Authority and its duly authorized agents shall have the right at
any reasonable time upon not less than three day’s prior written notice to
inspect the Projects in a manner which will not interfere unreasonably with the
Borrower’s use thereof;

(ii) That it shall maintain or cause to be maintained the Projects in good
operating order and condition, reasonable and ordinary wear and tear alone
excepted, and make all necessary repairs thereto, interior and exterior,
structural and non-structural, ordinary and extraordinary, foreseen and
unforeseen, and otherwise to make all replacements, alterations, improvements
and modifications to the Projects necessary to ensure that the same at all times
shall be suitable for the efficient operation thereof for the purpose intended;

(iii) That it shall have full and sole responsibility for the condition, repair,
replacement, maintenance and management of the Projects; provided, however, no
such condition, repair, replacement, maintenance and management shall be made to
any inadequate, obsolete, worn-out, unsuitable, undesirable or unnecessary
portions of the Projects; and

(iv) That, subject to its obligations and rights to maintain, repair or remove
portions of the Projects as provided by this Section 6.1, it will use
commercially reasonable efforts to continue operation of the Projects so long as
and to the extent that operation thereof is, in the judgment of the Borrower, in
the Borrower’s best interest.

(b) The Authority and Borrower expressly covenant and agree that the Borrower
shall have the right from time to time to substitute personal property or
fixtures for any portions of the Projects. Any such substituted property or
fixtures shall, when so substituted, become a part of the Projects. The Borrower
shall also have the right to remove any portions of the Projects, without
substitution therefor.

(c) If, during the term of this Agreement, the Projects or any substantial
portion thereof is destroyed or damaged in whole or in part by fire or other
casualty, or title to, or the temporary use of, the Projects or any portion
thereof shall have been taken by the exercise of the power of eminent domain,
the Borrower shall (unless it shall have exercised its option to prepay the
Bonds pursuant to the Indenture) promptly repair, rebuild or restore the portion
of the Projects so damaged, destroyed or taken with such changes, alterations
and modifications (including the substitution and addition of other property) as
may be necessary or desirable for the administration and operation of the

 

17



--------------------------------------------------------------------------------

Projects and as shall not impair the character or significance of the Projects
as furthering the purposes of the Act.

Nothing in this Section 6.1 shall prevent or restrict the Borrower, in its sole
discretion, at any time, from discontinuing or suspending either permanently or
temporarily its use of any facility of the Borrower served by the Projects and
in the event such discontinuance or suspension shall render unnecessary the
continued operation of the Projects, the Authority and the Borrower agree that
the Borrower shall have the right to discontinue the operation of the Projects
during the period of any such discontinuance or suspension.

SECTION 6.2 Environmental Covenants.

(a) The Borrower shall not engage in any activities relating to the Projects
that will result in the material violation of any current or future
Environmental Regulations. The Borrower shall obtain from time to time all
permits required under any current or future environmental laws so that its
operation of the Projects will be in accordance with such laws, except where the
failure to so obtain would not result in a material adverse effect on the
Projects or the Borrower’s ability to meet its obligations hereunder.

(b) The Borrower shall indemnify the Trustee and the Authority and shall hold
the Trustee and the Authority harmless from, and shall reimburse the Trustee and
the Authority for, any and all claims, demands, judgments, penalties,
liabilities, costs or damages imposed upon and out-of-pocket expenses incurred,
including court costs and reasonable attorneys’ fees directly or indirectly
incurred by the Trustee or the Authority (prior to trial, at trial and on
appeal) in any action against or involving the Trustee or the Authority,
resulting from any breach of Section 6.2(a), or from the discovery of any
Hazardous Substance, in, upon, under or over, or emanating from, the Projects,
whether or not the Borrower is responsible therefor, it being the intent of the
Borrower that the Trustee and the Authority shall have no liability or
responsibility for damage or injury to human health, the environment or natural
resources caused by, for abatement and/or clean-up of, or other with respect to,
Hazardous Substances by virtue of their interests, if any, in the Projects
created by the Indenture and this Agreement or otherwise, or hereafter created,
or as the result of the Trustee or the Authority exercising any instrument,
including but not limited to becoming the owner thereof. The foregoing covenants
shall be deemed continuing covenants for the benefit of the Trustee and the
Authority and any successors and assigns thereof, including but not limited to
any transferee of the title of the Trustee and any subsequent owner of the
Projects, and shall survive the satisfaction and release of the Indenture and
this Agreement, or under any other instrument.

(c) In case any action or proceeding is brought against the Authority or the
Trustee in respect of which indemnity may be sought under this Section 6.2, the
party seeking indemnity promptly shall give notice of that action or proceeding
to the Borrower, and the Borrower, upon receipt of such notice, shall have the
obligation and the right to assume the defense of the action or proceeding;
provided, that failure of a party to give such notice shall not relieve the
Borrower from any of its obligations under this Section 6.2 unless such failure
prejudices the defense of the action or proceeding by

 

18



--------------------------------------------------------------------------------

the Borrower. The Borrower agrees that in the case of any action or proceeding
involving the Authority or the Trustee, any counsel employed by the Borrower
shall be reasonably acceptable to the Authority and Trustee. At its own expense,
an indemnified party may employ separate counsel and participate in the defense;
provided, however, where it is ethically inappropriate for one firm to represent
the interests of the Authority and any other indemnified party or parties, the
Borrower shall pay such indemnified party’s reasonable legal expenses in
connection with its retention of separate counsel. The Borrower shall not be
liable for any settlement made without its written consent.

SECTION 6.3 Indemnification.

The Borrower further expressly covenants and agrees:

(a) That it shall indemnify and hold harmless the Authority and its directors,
officers, agents and employees (collectively, the “Authority Indemnitees”) from
and against any and all liabilities, claims, costs and reasonable out-of-pocket
expenses imposed upon or asserted against the Authority Indemnitees on account
of (i) any loss or damage to property or injury to or death of or loss by any
Person that may be occasioned by any cause whatsoever pertaining to the
maintenance, operation and use of the Projects; (ii) any breach or default on
the part of the Borrower in the performance of any covenant or agreement of the
Borrower under this Agreement or any related document, or arising from any act
or failure to act by the Borrower, or any of its agents, contractors, servants,
employees or licensees; (iii) the authorization, issuance and sale of the Bonds,
and the provision of any information furnished in connection therewith
concerning the Projects or the Borrower (including, without limitation, any
information furnished by the Borrower for inclusion in any certifications made
by the Authority or for inclusion in, or as a basis for preparation of, the
information statements filed by the Authority pursuant to the Code or otherwise
included in the Preliminary Official Statement or the Official Statement
relating to the Bonds (except for information regarding the Authority)); and
(iv) any claim or action or proceeding with respect to the matters set forth in
clauses (i), (ii) and (iii) above brought thereon. The Borrower shall not be
liable for any of the foregoing arising from the Authority Indemnitee’s gross
negligence or bad faith;

(b) That it shall indemnify and hold harmless the Trustee and its directors,
officers, agents and employees (collectively, the “Trustee Indemnitees”) from
and against any and all liabilities, losses, damages, fines, suits, actions,
demands, penalties, costs and reasonable expenses, including out-of-pocket,
incidental expenses, legal fees and expenses and the costs and expenses
defending or preparing to defend against any claim (“Losses”) that may be
imposed on, incurred by, or asserted against, the Trustee Indemnitees or any of
them for following any instruction or other direction upon which the Trustee is
authorized to rely pursuant to the terms of this Agreement and the Indenture. In
addition to and not in limitation of the immediately preceding sentence, the
Borrower also covenants and agrees to indemnify and hold the Trustee Indemnitees
and each of them harmless from and against any and all Losses that may be
imposed on, incurred by, or asserted against the Trustee Indemnitees or any of
them in connection with or arising out of the Trustee’s performance under this
Agreement and the Indenture provided the Trustee has not acted with negligence
or engaged in willful misconduct.

 

19



--------------------------------------------------------------------------------

The provisions of this Section 6.3(b) shall survive the termination of this
Agreement and the Indenture, the defeasance of the Bonds and the resignation or
removal of the Trustee for any reason; and

(c) In case any action or proceeding brought against the Authority and the
Trustee in respect of which indemnity may be sought under this Section 6.3, the
party seeking indemnity promptly shall give notice of that action or proceeding
to the Borrower, and the Borrower, upon receipt of such notice, shall have the
obligation and the right to assume the defense of the action or proceeding;
provided, that failure of a party to give such notice shall not relieve the
Borrower from any of its obligations under this Section 6.3 unless such failure
prejudices the defense of the action or proceeding by the Borrower. The Borrower
agrees that in the case of any action or proceeding involving the Authority or
the Trustee, any counsel employed by the Borrower shall be reasonably acceptable
to the Authority and Trustee. At its own expense, an indemnified party may
employ separate counsel and participate in the defense; provided, however, where
it is ethically inappropriate for one firm to represent the interests of the
Authority and any other indemnified party or parties, the Borrower shall pay
such indemnified party’s reasonable legal expenses in connection with the its
retention of separate counsel. The Borrower shall not be liable for any
settlement made without its written consent.

SECTION 6.4 Compliance with Continuing Disclosure.

The Borrower has executed the Continuing Disclosure Agreement and has agreed to
comply timely with the requirements set forth therein. The Borrower shall cause
copies of any filings and/or disclosures that are required to be made pursuant
to the terms of the Continuing Disclosure Agreement to be delivered to the
Authority within five days of any such filing or disclosure.

SECTION 6.5 Covenants, Representations and Warranties Relating to Federal Income
Taxation.

The Borrower covenants that it shall make such use of the proceeds of the Bonds,
regulate investment of proceeds thereof and take such other and further actions
as may be required by the Code and applicable temporary, proposed and final
Regulations and procedures, necessary to assure that Interest on the Bonds is
excludable from gross income for Federal income tax purposes. Without limiting
the generality of the foregoing covenant, the Borrower hereby covenants,
represents and warrants, as follows:

(a) The Borrower will not take, fail to take or permit the commission of any
action within its control necessary to be taken in order that interest on the
Bonds will continue to be excludable from gross income for Federal income tax
purposes;

(b) The Borrower will timely file a statement with the United States Internal
Revenue Service setting forth the information required pursuant to
Section 149(e) of the Code;

(c) The average term of the Bonds, calculated in proportion to the “issue price”
(as defined in Section 1273 of the Code) of the Bonds of each stated maturity of

 

20



--------------------------------------------------------------------------------

such Bonds, will not exceed 120% of the average reasonably expected economic
life of the Projects financed with the proceeds of the Bonds or the investment
earnings thereon, weighted in proportion to the respective cost of each item
comprising the Projects financed with the proceeds of such Bonds. For purposes
of the preceding sentence, the reasonably expected economic life of property
shall be determined as of the later of (i) the date on which the Bonds are
issued or (ii) the date on which such property is placed in service (or expected
to be placed in service);

(d) The Borrower will not cause the Bonds to be treated as “federally
guaranteed” obligations within the meaning of Section 149(b) of the Code (as may
be modified in any applicable rules, rulings, policies, procedures, regulations
or other official statements promulgated or proposed by the Department of the
Treasury or the Internal Revenue Service with respect to “federally guaranteed”
obligations described in Section 149(b) of the Code);

(e) Based upon all facts and estimates now known or reasonably expected to be in
existence on the date the Bonds are delivered, the Borrower reasonably expects
that the proceeds of the Bonds will not be used in a manner that would cause the
Bonds or any portion thereof to be an “arbitrage bond” within the meaning of
Section 148 of the Code;

(f) As provided in Section 5.1 hereof, the Borrower will monitor or cause to
have monitored the yield on the investment of the proceeds of the Bonds and
moneys pledged to the repayment of the Bonds, other than amounts not subject to
yield restriction and will restrict the yield on such investments to the extent
required by the Code or the Regulations;

(g) The Borrower agrees to comply with all its covenants and agreements set
forth in the Tax Certificate executed in connection with the issuance and sale
of the Bonds, and to perform the covenants and duties imposed on it contained
therein;

(h) The Borrower agrees that it will cause not less than 95% of the Net Proceeds
of the Bonds to be expended to pay, or reimburse the Borrower for, Costs of the
Project which constitute Qualified Project Costs. The Borrower further agrees
that the amount of costs of issuance of the Bonds financed by the Net Proceeds
of the Bonds shall not exceed 2% of the principal amount of the Bonds;

(i) The Borrower agrees that less than 25% of the Net Proceeds of the Bonds are
to be or will be used (directly or indirectly) for the acquisition of land (or
an interest therein), and no portion of the Net Proceeds of the Bonds is to be
used (directly or indirectly) for the acquisition of land (or an interest
therein) to be used for farming purposes;

(j) The Borrower agrees that no portion of the Net Proceeds of the Bonds is to
be or will be used for the acquisition of any property (or an interest therein)
unless the first use of such property is pursuant to such acquisition; and

(k) The Borrower agrees that no portion of the Net Proceeds of the Bonds is to
be used to provide any airplane, skybox or other private luxury box, health club
facility,

 

21



--------------------------------------------------------------------------------

facility primarily used for gambling, or store the principal business of which
is the sale of alcoholic beverages for consumption off premises.

All officers, employees and agents of the Borrower are authorized and directed
to provide certifications of facts and estimates that are material to the
reasonable expectations of the Borrower as of the date the Bonds are delivered.
In complying with the foregoing covenants, the Borrower may rely from time to
time upon a written opinion issued by Bond Counsel to the effect that any action
by the Borrower or reliance upon any interpretation of the Code or Regulations
contained in such opinion will not cause interest on the Bonds to be includable
in gross income for federal income tax purposes under existing law.

SECTION 6.6 Reliance.

The Authority may rely conclusively on the truth and accuracy of any document
furnished to it by the Trustee, the Borrower or any Bondholder as to a matter
required to be noticed by the Authority hereunder. The Authority shall not be
under any obligation to perform any recordkeeping or to provide any legal
service, it being understood that such services shall be performed or caused to
be performed by the Trustee or the Borrower.

SECTION 6.7 No Violations of Law.

In no event shall this Agreement be construed as depriving the Authority of any
right or privilege or requiring the Authority or any agent, employee,
representative or advisor of the Authority to take or omit to take, or to permit
or suffer the taking of, any action by itself or by anyone else, which
deprivation or requirement would violate or result in the Authority’s being in
violation of the Act or any other applicable state or federal law. At no time
and in no event will the Borrower permit, suffer or allow any of the proceeds of
this Agreement or the Bonds to be transferred to any Person in violation of, or
to be used in any manner that is prohibited by, the Act, the GO Zone Act or any
other state or federal law.

SECTION 6.8 Immunity of Officers, Employees and Members of the Authority.

No recourse shall be had for the payment of the principal of, premium, if any,
or interest on any of the Bonds or for any claim based thereon or upon any
obligation, covenant or agreement contained in this Agreement against any past,
present or future officer, director, member, employee or agent of the Authority,
or of any successor public corporation, under any rule of law or equity, statute
or constitution, or by the enforcement of any assessment or penalty or
otherwise, and all such liability of any such officers, directors, members,
employees or agents as such is hereby expressly waived and released as a
condition of and consideration for the execution of this Agreement and the
issuance of such Bonds.

 

22



--------------------------------------------------------------------------------

ARTICLE VII

ASSIGNMENT

SECTION 7.1 Assignment of this Agreement.

The rights of the Borrower under this Agreement may be assigned as a whole or in
part with the prior written approval of the Authority but no such assignment
shall constitute a release of the Borrower from its obligations hereunder.

Each transferee of the Borrower’s interest in this Agreement shall assume the
obligations of the Borrower hereunder to the extent of the interest assigned or
sold, and the Borrower shall, not more than 60 nor less than 30 days prior to
the effective date of any such assignment or sale, furnish or cause to be
furnished to the Authority and the Trustee a true and complete copy of each such
assignment or sale.

SECTION 7.2 Restrictions on Transfer of Authority’s Rights.

The Authority agrees that, except for the assignment of certain of its rights,
title and interest under this Agreement (including its rights to receive
payments to be made hereunder) to the Trustee pursuant to the Indenture, it will
not during the term of this Agreement sell, assign, transfer or convey its
interests in this Agreement except pursuant to the Indenture and as hereinafter
in Section 7.3 provided.

SECTION 7.3 Assignment by the Authority.

It is understood, agreed and acknowledged that the Authority will assign to the
Trustee pursuant to the Indenture certain of its rights, title and interests in
and to this Agreement (reserving its rights, however, pursuant to sections of
this Agreement providing that notices, reports and other statements be given to
the Authority and also reserving its rights to reimbursement and payment of
costs and expenses under Section 4.3 hereof and its individual and corporate
rights to exemption from liability under Section 10.13 hereof and the Borrower
hereby assents to such assignment and pledge.

ARTICLE VIII

SUPPLEMENTS AND AMENDMENTS

SECTION 8.1 Amendment Without Consent.

The Authority and the Borrower, with the consent of the Trustee with respect to
Sections 8.1(d) and 8.1(e) hereof, but without the consent of the owners of any
of the Outstanding Bonds, may enter into supplements to this Agreement which
shall not be inconsistent with the terms and provisions hereof for any of the
purposes heretofore specifically authorized in this Agreement or the Indenture,
and in addition thereto for the following purposes:

(a) to cure any ambiguity or formal defect, inconsistency or provide omitted
language in this Agreement or to clarify matters or questions arising hereunder;

 

23



--------------------------------------------------------------------------------

(b) to add covenants and agreements for the purpose of further securing the
obligations of the Borrower hereunder;

(c) to confirm as further assurance any mortgage or pledge of additional
property, revenues, securities or funds;

(d) to conform the provisions of this Agreement in connection with the
provisions of any supplements or amendments to the Indenture entered into
pursuant to the provisions of Section 10.1 thereof;

(e) to provide any other modifications which, in the sole judgment of the
Trustee, are not prejudicial to the interests of the Bondholders; or

(f) to conform the covenants and provisions of the Borrower contained herein to
any different financial statement presentation required by the Financial
Accounting Standard Board which is different than the presentation required as
of the date of issuance of the Bonds, so long as the effect of such conformed
covenants and provisions is substantially identical to the effect of the
covenants and provisions as in effect on the date of issuance of the Bonds.

SECTION 8.2 Amendment Upon Approval of a Majority of Bondholders.

The provisions of this Agreement may be amended in any particular manner with
the written consent of the owners of not less than a majority in aggregate
principal amount of the then Outstanding Bonds; provided, however, that no such
amendment may be adopted which decreases the percentage of owners of Bonds
required to approve any amendment, or which permits a change in the date of
payment of the principal of or interest on any Bonds or of any redemption price
thereof or the rate of interest thereon.

If at any time the Authority and the Borrower shall request the Trustee to
consent to a proposed amendment for any of the purposes of this Section 8.2, the
Trustee shall, upon being satisfactorily indemnified with respect to expenses,
cause notice of the proposed execution of such proposed amendment to be given in
the manner required by the Indenture to redeem Bonds. Such notice shall briefly
set forth the nature of the proposed amendment and shall state that copies
thereof are on file at the principal corporate trust office of the Trustee for
inspection by all Bondholders. If, within 90 days or such longer period as shall
be prescribed by the Authority following such notice, the owners of not less
than a majority in aggregate principal amount of the Outstanding Bonds at the
time of the execution of any such proposed amendment shall have consented to and
approved the proposed amendment as herein provided, no owner of any Bond shall
have any right to object to any of the terms and provisions contained therein,
or the operation thereof, or in any manner to question the propriety of the
execution thereof, or to enjoin or restrain the Trustee, the Borrower or the
Authority from executing or approving the same or from taking any action
pursuant to the provisions thereof. Upon the execution of any such proposed
amendment as in this Section permitted and provided, this Agreement shall be and
be deemed to be modified and amended in accordance therewith.

 

24



--------------------------------------------------------------------------------

SECTION 8.3 Filing.

Copies of any such supplement or amendment shall be filed with the Trustee and
delivered to the Authority and the Borrower before such supplement or amendment
may become effective.

SECTION 8.4 Reliance on Counsel.

The Authority and the Trustee shall be entitled to receive, and shall be fully
protected in relying upon the opinion of counsel satisfactory to the Trustee,
who may be counsel for the Authority, as conclusive evidence that any such
proposed supplement or amendment complies with the provisions of this Agreement
and the Indenture and that it is proper for the Authority and the Trustee under
the provisions of this Article to execute or approve such supplement or
amendment.

In connection with any amendment of this Agreement, there shall also be
delivered to the Authority and the Trustee a written opinion of Bond Counsel
(which counsel and opinion, including without limitation, the scope, form,
substance and other aspects thereof, are acceptable to the Trustee) to the
effect that under existing laws the proposed supplement or amendment would not
adversely affect the validity of the Bonds or the exclusion otherwise available
from gross income of interest on the Bonds for federal or state income tax
purposes.

ARTICLE IX

EVENTS OF DEFAULT; REMEDIES

SECTION 9.1 Events of Default Defined.

The terms “Event of Default” and “Default” shall mean any one or more of the
following events:

(a) An Event of Default shall exist under the Indenture, the Notes or the Senior
Notes Indenture;

(b) The Borrower shall default in the timely payment of any Payment pursuant to
Article IV of this Agreement; provided that such default with respect to an
Interest Payment shall be deemed to occur upon the continuance of any such
failure of payment for a period of 30 days after the applicable Interest Payment
Date;

(c) The Borrower shall fail duly to perform, observe or comply with any other
covenant, condition or agreement on its part under this Agreement (other than a
failure to make any Payment required under this Agreement), and such failure
continues for a period of 30 days after the date on which written notice of such
failure, requiring the same to be remedied, shall have been given to the
Borrower by the Trustee; provided, however, that if such performance,
observation or compliance requires work to be done, action to be taken, or
conditions to be remedied, which by their nature cannot reasonably be done,
taken or remedied, as the case may be, within such 30 day period, no Event of
Default shall be deemed to have occurred or to exist if, and so long as the
Borrower shall

 

25



--------------------------------------------------------------------------------

commence such performance, observation or compliance within such period and
shall diligently and continuously prosecute the same to completion;

(d) The entry of a decree or order by a court having jurisdiction in the
premises adjudging the Borrower a bankrupt or insolvent, or approving as
properly filed a petition seeking reorganization, arrangement, adjustment or
composition of or in respect of the Borrower under the United States Bankruptcy
Code or any other applicable federal or state law, or appointing a receiver,
liquidator, custodian, assignee, or sequestrator (or other similar official) of
the Borrower or of any substantial part of its property, or ordering the winding
up or liquidation of its affairs, and the continuance of any such decree or
order unstayed and in effect for it period of 90 consecutive days; and

(e) The institution by the Borrower of proceedings to be adjudicated a bankrupt
or insolvent, or the consent by it to the institution of bankruptcy or
insolvency against it, or the filing by it of a petition or answer or consent
seeking reorganization or relief under the United States Bankruptcy Code or any
other similar applicable federal or state law, or the consent by it to the
filing of any such petition or to the appointment of a receiver, liquidator,
custodian, assignee, trustee or sequestrator (or other similar official) of the
Borrower or of any substantial part of its property, or the making by it of all
assignment for the benefit of creditors, or the admission by it in writing of
its inability to pay its debts generally as they become due.

SECTION 9.2 Remedies.

Whenever any Event of Default under Section 9.1 hereof shall have happened and
be continuing, any one or more of the following remedial steps may be taken:

(a) The Authority or the Trustee may declare all Payments under Section 4.2
hereof to be immediately due and payable, whereupon the same shall become
immediately due and payable;

(b) The Authority or the Trustee may take whatever action at law or in equity
may appear necessary or desirable to collect the Payments then due and
thereafter to become due, or to enforce performance and observance of any
obligation, agreement or covenant of the Borrower under this Agreement;

(c) The Authority or the Trustee may have access to and inspect, examine and
make copies of any and all books, accounts and records of the Borrower; and

(d) The Authority or the Trustee (or the owners of the Bonds in the
circumstances permitted by the Indenture) may exercise any option and pursue any
remedy provided by the Indenture.

Payments under subsections (a) and (b) of this Section 9.2 shall be deemed to
have been made to the extent of any corresponding payments by the Borrower upon
an Event of Default (as defined in the Senior Notes Indenture) under the Notes.

 

26



--------------------------------------------------------------------------------

SECTION 9.3 No Remedy Exclusive; Selective Enforcement.

No remedy conferred upon or reserved to the Authority or the Trustee by this
Agreement is intended to be exclusive of any other available remedy or remedies,
but each and every such remedy shall be cumulative and shall be in addition to
every other remedy given under this Agreement and as now or hereafter existing
at law or in equity. No delay or omission to exercise any right or power
accruing upon any event of nonperformance shall impair any such right or power
or shall be construed to be a waiver thereof, but any such right and power may
be exercised from time to time and as often as may be deemed expedient.

SECTION 9.4 Indenture Overriding.

All of the provisions of this Article are subject to and subordinate to the
rights and remedies of the Bondholders and the Trustee pursuant to the
Indenture. The Authority shall have no power to waive any event of default
hereunder, except with respect to indemnification and its administrative
payments, without the consent of the Trustee to such waiver.

SECTION 9.5 Agreement to Pay Attorneys’ Fees and Expenses.

In any Event of Default, if the Authority or the Trustee employs attorneys or
incurs other expenses to collect any amounts payable hereunder or to enforce the
performance or observance of any covenants or agreements in the event of a
breach of this Agreement by the Borrower, the Borrower agrees that it will on
demand therefor pay to the Authority or the Trustee the reasonable fees of such
attorneys and such other reasonable expenses so incurred by the Authority or the
Trustee.

SECTION 9.6 Authority and Borrower to Give Notice of Default.

The Authority and the Borrower covenant that they will, at the expense of the
Borrower, promptly give to the Trustee written notice of any Event of Default
under this Agreement of which they shall have actual knowledge or written
notice, but the Authority shall not be liable (except as otherwise expressly
provided herein) for failing to give such notice.

SECTION 9.7 Correlative Waivers.

If an Event of Default under Section 7.2 of the Indenture shall be cured or
waived and any remedial action by the Trustee rescinded, any correlative Default
under this Agreement shall be deemed to have been cured or waived.

ARTICLE X

MISCELLANEOUS

SECTION 10.1 References to the Bonds Ineffective After Bonds Paid.

Upon payment of the Bonds by the Authority in accordance with the Indenture, all
references in this Agreement to the Bondholders shall be ineffective and the
Authority and any

 

27



--------------------------------------------------------------------------------

holder of the Bonds shall not thereafter have any rights hereunder, excepting
those that shall have theretofore vested.

SECTION 10.2 Amounts Remaining in Funds.

It is agreed by the parties hereto that any amounts remaining in the funds and
accounts existing pursuant to the Indenture upon the expiration or sooner
cancellation or termination of this Agreement, as provided herein, after payment
in full of all Bonds then outstanding under the Indenture (or provisions for
payment thereof having been made in accordance with the provisions of the
Indenture), and the fees, charges and expenses of the Authority and the Trustee
and all other amounts required to be paid hereunder and under the Indenture
(other than amounts payable as arbitrage rebate pursuant to the Code), shall
belong to and be paid to the Borrower in accordance with Sections 4.12 and 4.13
of the Indenture.

SECTION 10.3 Notices.

All notices, demands and requests to be given or made hereunder to or by the
Authority, the Trustee or the Borrower or their designated successors, shall be
in writing and shall be properly made if hand delivered or sent by United States
mail, postage prepaid and addressed as follows:

 

If to the Authority:    Louisiana Local Government Environmental Facilities and
Community Development Authority    8712 Jefferson Highway, Suite A    Baton
Rouge, Louisiana 70809    Attention: Executive Director If to the Borrower:   
Westlake Chemical Corporation    2801 Post Oak Blvd., Suite 600    Houston,
Texas 77056    Attention: Chief Financial Officer If to the Trustee:    The Bank
of New York Trust Company, N.A.    601 Travis Street, 18th Floor    Houston,
Texas 77002    Attention: Corporate Trust Department

Notice hereunder shall be deemed effective on the date of its receipt by the
addressee. The Borrower, the Authority and the Trustee may, by notice given
hereunder, designate any further or different addresses, counsel or counsel
addresses to which subsequent notices, certificates, requests or other
communications shall be sent.

SECTION 10.4 Binding Effect.

This Agreement shall inure to the benefit of and shall be binding upon the
Authority, the Borrower and their respective successors and assigns, subject to
the limitation that any obligation of the Authority created by or arising out of
this Agreement shall not be a general debt of the

 

28



--------------------------------------------------------------------------------

Authority, but shall be payable solely out of the proceeds derived from this
Agreement and the sale of the Bonds under the Indenture.

SECTION 10.5 Performance on Legal Holidays.

In any case where the date of maturity of interest on or principal of the Bonds
or the date fixed for redemption or purchase of any Bonds or the date fixed for
the giving of notice or the taking of any action under this Indenture shall not
be a Business Day, then payment of such interest, principal, purchase price and
redemption premium, if any, the giving of such notice or the taking of such
action need not be made on such date but may be made on the next succeeding
Business Day with the same force and effect as if made on the date of maturity
or the date fixed for redemption or purchase, and no interest on such payment
shall accrue for the period after such date.

SECTION 10.6 Execution In Counterparts.

This Agreement may be executed in several counterparts, each of which shall be
regarded as an original and all of which shall constitute but one and the same
instrument.

SECTION 10.7 Governing Law.

This Agreement shall be deemed to be a contract made under the laws of the State
of Louisiana and for all purposes shall be governed exclusively by and construed
in accordance with the laws of the State of Louisiana.

SECTION 10.8 Severability.

If any clause, provision, section or article of this Agreement be held illegal
or invalid by any court, the invalidity of such clause, provision, section or
article shall not affect any of the remaining clauses, provisions, sections or
articles hereof and this Agreement shall be construed and enforced as if such
illegal or invalid clause, provision, section or article had not been contained
herein. In case any agreement or obligation contained in this Agreement be held
to be in violation of law, then such agreement or obligation shall be deemed to
be the agreement or obligation of the Authority or the Borrower, as the case may
be, only to the extent permitted by law.

SECTION 10.9 Captions.

The table of contents, captions or headings of the several articles and sections
of this Agreement are for convenience only and shall not control, affect the
meaning of or be taken as an interpretation of any provisions of this Agreement.

SECTION 10.10 Consents and Approvals.

Whenever the consent or approval of the Authority, the Borrower or the Trustee
shall be required under the provisions of this Agreement, such consent or
approval shall not be unreasonably withheld or delayed.

 

29



--------------------------------------------------------------------------------

SECTION 10.11 Obligations.

The obligations of the Borrower under this Agreement constitute unsecured,
general obligations of the Borrower.

SECTION 10.12 Third Party Beneficiaries.

It is specifically agreed between the parties executing this Agreement that it
is not intended by any of the provisions of any part of this Agreement to make
any Person not a party to this Agreement, except as expressly provided herein or
as contemplated in the Indenture, a third party beneficiary hereunder, or to
authorize anyone not a party to this Agreement to maintain a suit for personal
injuries or property damage pursuant to the terms or provisions of this
Agreement. The duties, obligations and responsibilities, if any, of the parties
to this Agreement with respect to third parties shall remain as imposed by law.

SECTION 10.13 Exculpatory Provision.

In the exercise of the powers of the Authority, the Trustee and their respective
trustees, directors, officers, employees and agents (each, an “Indemnified
Party”) under this Agreement, each Indemnified Party shall not be accountable or
liable to the Borrower for any actions taken or omitted by such Indemnified
Party in good faith and believed by it or them to be authorized or within their
discretion or rights or powers conferred upon them (other than the negligence or
willful misconduct of such Indemnified Party), all such liability, if any, being
expressly waived by the Borrower by the execution of this Agreement. The
Borrower shall indemnify and hold harmless each Indemnified Party against any
claim or liability based on the foregoing asserted by any other Person.

In case any action shall be brought against an Indemnified Party in respect of
which indemnity may be sought against the Borrower, such Indemnified Party shall
promptly notify the Borrower in writing and the Borrower shall assume the
defense thereof, including the employment of counsel of the Borrower’s choice
and the payment of all expenses. Such Indemnified Party shall have the right to
employ separate counsel in any such action and participate in the defense
thereof, but the fees and expenses of such counsel shall be paid by such
Indemnified Party unless the employment of such counsel has been authorized by
the Borrower. The Borrower shall not be liable for any settlement of any such
action without its consent but if any such action is settled with the consent of
the Borrower or if there be final judgment for the plaintiff of any such action,
the Borrower agrees to indemnify and hold harmless such Indemnified Party from
and against any loss or liability by reason of such settlement or judgment.

SECTION 10.14 Accounts and Audits.

The Authority shall cause the Trustee to keep proper books of records and
accounts (separate from all other records and accounts) in which complete and
correct entries shall be made of its transactions relating to the Bonds.

 

30



--------------------------------------------------------------------------------

SECTION 10.15 Date of Loan Agreement.

The dating of this Agreement as of November 1, 2007 is intended as and for the
convenient identification of this Agreement and is not intended to indicate that
this Agreement was executed and delivered on said date, this Agreement being
executed on the date of issuance of the Bonds.

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Authority has caused this Agreement to be executed by
its Chairman and has caused the seal of the Authority to be affixed hereto and
attested by its Executive Director, and the Borrower has caused this Agreement
to be executed by a duly authorized officer, as of the 1st day of November,
2007.

 

  LOUISIANA LOCAL GOVERNMENT ENVIRONMENTAL FACILITIES AND COMMUNITY DEVELOPMENT
AUTHORITY   By:  

/s/ Steve A. Dicharry

    Executive Director   ATTEST:   By:  

/s/ Linda V. D’Antoni

    Assistant Secretary [SEAL]       WESTLAKE CHEMICAL CORPORATION   By:  

/s/ Albert Chao

  Name:   Albert Chao   Title:   President & Chief Executive Officer

 

32